Citation Nr: 1743062	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-25 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial evaluation in excess of 30 percent for hypersomnolence.

3.  For the period prior to November 15, 2016, entitlement to a compensable initial evaluation for left knee patellofemoral syndrome.

4.  For the period beginning on November 15, 2016, entitlement to an initial evaluation in excess of 10 percent for left knee patellofemoral syndrome 

5.  For the period prior to November 15, 2016, entitlement to a compensable initial evaluation for right knee patellofemoral syndrome.

6.  For the period beginning on November 15, 2016, entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome 

7.  For the period beginning on November 18, 2016, entitlement to a compensable initial evaluation for right knee limitation of extension.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served in the Navy from July 2000 to December 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that granted service connection for hypersomnolence, a left knee disability, and a right knee disability.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.

A December 2016 rating decision granted a higher 30 percent rating for his hypersomnolence, effective December 4, 2010, higher 10 percent ratings for his left and right knee disabilities (each), effective November 15, 2016, and a separate noncompensable rating for right knee limitation of extension, effective November 18, 2016.  As this did not constitute a grant of the full benefit sought on appeal, these matters remain on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

A September 2017 rating decision granted service connection for PTSD, and assigned a 70 percent rating under Diagnostic Code 9411, effective August 8, 2017.  Previously, the Veteran's disability rating for his hypersomnolence was rated under the same General Rating Formula for Mental Disorders (DCs 9201 - 9440).  The September 2017 rating decision appears to have combined the lower 30 percent rating for the hypersomnolence into the higher 70 percent rating for the PTSD, effective August 8, 2017.  See 38 C.F.R. §§ 4.14, 4.129 (2016).  This combined rating is addressed in greater detail in the remand below.  Regardless, as the highest rating sought on appeal was not granted, the hypersomnolence initial rating appeal remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The September 2017 rating decision also shows that a claim of entitlement to a TDIU was inferred by the RO.  As the claim for TDIU is part and parcel to the claims for higher ratings for the Veteran's hypersomnolence with PTSD, left knee, and right knee disabilities, the TDIU matter is currently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In September 2017, the Veteran, by way of his representative, submitted a waiver of consideration by the agency of original jurisdiction (AOJ) of all new evidence associated with the claims file since the issuance of the December 2016 supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.1304 (2016).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to higher ratings for the Veteran's hypersomnolence, and left and right knee disabilities, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDING OF FACT

No chronic low back disability is shown.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for a low back disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that a September 2010 notice letter fully satisfied the notice requirements of the VCAA.  See LCM (Virtual VA), September 2010.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are all in the claims file.  The Veteran has not referenced outstanding records that she wanted VA to obtain.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).

The Veteran was afforded a VA examination in November 2010.  The Board finds the November 2010 VA examination report to be adequate upon which to base a decision on the claim.  The examiner reviewed the claims file, interviewed the Veteran, examined him, and provided an adequate rationale for his conclusions.

The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Analysis

The Veteran served as a U.S. Navy information systems technician with duty aboard aircraft carriers, a hospital ship, and at shore intelligence centers including service in Southwest Asia.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a) that manifest to a compensable degree within a prescribed time period, which period is one year in the case of arthritis.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  A veteran may also establish service connection for a "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir.2013).

The Veteran served in the Navy from July 2000 to December 2010.  He claims that he has a low back disability that is related to his active service.  He asserts he has experienced low back stiffness for three years (i.e., since service), but without any particular precipitating injury.  See VA examination report, November 2010 (VVA).

As an initial matter, the Board acknowledges that the Veteran's service treatment records show that in February 2008, he reported low back pain.  See STRs (LCM-Virtual VA) at p.68 of 150.  In August 2009, he reported low back pain for eight months, with no injury, and low back pain was diagnosed.  See STRs (LCM-Virtual VA) at p.24 of 150.  In April 2010, he reported low back tightness, and mild mechanical discomfort was diagnosed.  See STRs (LCM-Virtual VA) at p.15 of 150.  In August 2010, he reported low back pain and was diagnosed with a low back strain.  See STRs (LCM-Virtual VA) at p.4 and 6 of 150.

Post-service, the Veteran's VA treatment records show he has been followed for low back pain.  See, e.g., CAPRI, received December 2016 at p.14 of 148.  A November 2013 VA x-ray report shows the lumbar spine disc spaces were normal in height, and no low back disability was diagnosed.  See CAPRI, received December 2016 at p.103 of 148.  Likewise, a June 2014 MRI of the lumbar spine was normal.  See CAPRI, received December 2016 at p.64 of 148.

The Veteran was afforded a VA examination in November 2010.  The examiner noted that the Veteran reported a history of low back stiffness for three years (i.e., since service), but without any particular precipitating injury.  The Veteran reported he was not receiving any treatment for the condition.  Examination revealed no evidence of radiating pain with movement, and no muscle spasm, tenderness, guarding, or weakness.  Range of motion testing was normal, with flexion to 90 degrees, and extension, right and left lateral flexion, and right and left lateral rotation all to 30 degrees, including after repetitive use testing.  A lumbar spine x-ray was within normal limits.  Regarding the claimed low back disability, the examiner opined that there was no diagnosis because there was no underlying pathology to render any diagnosis.

Thus, there are no medical records in the claims file showing any low back diagnosis or any objective medical findings indicating any low back disability.  While the Board acknowledges that October 2014 and June 2015 VA sleep medicine treatment records note a prior medical history of degenerative joint disease (DJD) of the knees and low back, this notation with regard to the Veteran's low back was clearly in error.  See CAPRI, received December 2016 at p.54 and 78 of 148.  By way of history, a November 2013 VA treatment record shows the Veteran reported back pain, "suspected DJD" was noted, and an x-ray was ordered.  See CAPRI, received December 2016 at p.112 of 148.  The subsequent November 2013 x-ray, however, showed the lumbar spine disc spaces were normal in height, and no DJD was found.  See CAPRI, received December 2016 at p.103 of 148.  Likewise, a June 2014 MRI of the lumbar spine was normal.  See CAPRI, received December 2016 at p.64 of 148.  Because no DJD was ever diagnosed, there could be no history of DJD.

While the Board acknowledges the Veteran has reported low back pain to VA clinicians, and that chronic low back pain is noted in the VA treatment records (e.g., see May 2014 and September 2016), the Board notes that pain alone, without a diagnosed or identifiable underlying medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); CAPRI, received December 2016 at p.14 and 100 of 148.

The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of any low back disability, service connection for such cannot be granted.  See id.  

The Board acknowledges that the Veteran has reported he has experienced low back stiffness since service.  As shown above, however, his VA treatment records show no low back pathology or diagnosis, including no arthritis.  The Board ultimately places more probative weight on the objective medical evidence of record, which is based on diagnostic testing including x-rays and an MRI.

Therefore, having found no current low back disability by a preponderance of the evidence, the Board concludes that service connection for a low back disability is not warranted, and the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

A.  Hypersomnolence

The Veteran's hypersomnolence was assigned a 30 percent rating under Diagnostic Code 9499-9440, effective December 4, 2010.  The Veteran seeks a higher initial rating.

As noted in the introduction, very recently, a September 2017 rating decision awarded service connection for PTSD and assigned a 70 percent rating under Diagnostic Code 9411, effective August 8, 2017.  The Veteran's 30 percent disability rating for his hypersomnolence, which had been rated under the same General Rating Formula for Mental Disorders (DCs 9201 - 9440), was combined into the higher 70 percent rating assigned to the PTSD.  See 38 C.F.R. § 4.129 (2016); see also 38 C.F.R. § 4.14 (rule against pyramiding).  

Curiously, however, the September 2017 rating decision notes that the August 2017 VA examiner (PTSD) opined that the Veteran's PTSD was a continuation of his service-connected hypersomnolence.  The RO rated the PTSD award on the codesheet as "PTSD (previously rated as hypersomnolence disorder (previously primary hypersomnia))."  The Board notes, however, that the August 2017 VA examiner (PTSD) never addressed the Veteran's long history of service-connected primary hypersomnia or hypersomnolence, except the Board acknowledges one brief notation that the Veteran had a history of falling asleep in class and always feeling tired.  The Board adds that the Veteran's hypersomnolence was diagnosed by a sleep study in 2008, there are two VA examinations dated in November 2010 and November 2016 relating to his hypersomnolence, with the most recent examiner having noted it was moderate to severe, and very recent VA treatment records show the Veteran continues to be followed for his diagnosed hypersomnolence, and that he is prescribed Provigil for treatment.  In fact, a June 2015 VA sleep medicine record shows diagnosed idiopathic hypersomnia.  See CAPRI, received December 2016 at p.54-56 of 148.  A recent May 2017 VA mental health record continued a hypersomnia diagnosis, and shows he was referred to sleep services because his prescribed Provigil (for his hypersomnolence/hyper-somnia) was not helpful.  See CAPRI, received September 2017 at p.21 of 31.

Thus, it is not clear whether the Veteran's service-connected hypersomnolence should be recharacterized as simply PTSD, or whether there are separate and distinct disabilities of hypersomnolence and PTSD, and it is not clear which symptoms are related to which disability.  The Board adds that, for instance, Diagnostic Code 6847 (sleep apnea) provides a 30 percent rating for persistent daytime hypersomnolence, which diagnostic code is not part of the General Rating Formula for Mental Disorders.  Thus, it is possible that a separate rating under Diagnostic Code 6847 could be considered for hypersomnolence, albeit the Board is mindful of the rule against pyramiding for the same symptoms.  See 38 C.F.R. § 4.14 (2016).  Therefore, the Board finds that this matter should be remanded so that a VA medical opinion may be obtained to clarify whether the Veteran has a hypersomnolence disorder distinct from his diagnosed PTSD, and if so, to further clarify, to the extent feasible, which symptoms of hypersomnolence the Veteran experiences separate from his service-connected PTSD.



B.  Knees and TDIU

The Veteran's left and right knee disabilities are each currently assigned a noncompensable rating under Diagnostic Code 5260 prior to November 15, 2016, and 10 percent thereafter.  His right knee disability is also separately assigned a noncompensable rating for limitation of extension under Diagnostic Code 5261, effective November 8, 2016.  The Veteran seeks higher initial ratings.  See Rating decisions, December 2010 and December 2016; Notice of disagreement, September 2011.  He also seeks entitlement to a TDIU.  See VA examination report, September 2017 (PTSD); Rating decision, September 2017 (inferred and deferred).

The Veteran was most recently afforded a VA examination relating to his left and right knee disabilities in November 2016.  While the VA examiner noted that the Veteran's knees experience pain with weight-bearing, the examiner did not describe whether there was pain with "range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing."  See Correia v. MacDonald, 28 Vet.App. 158 (2016) (Emphasis added); 38 C.F.R. § 4.59 (2016).  Therefore, regrettably, the Board finds the left and right knee rating claims should be remanded to afford the Veteran a new VA examination to address the current severity of his left and right knee disabilities, and to include testing for pain in active and passive range of motion testing, in weight bearing and nonweight bearing.

As noted in the introduction, the December 2016 rating decision inferred the issue of entitlement to a TDIU.  Because the hypersomnolence rating claim, and the left and right knee rating claims, are being remanded herein for further development, the Board will defer decision on the TDIU claim as intertwined.

In addition, on remand, the Veteran should be provided with a VCAA-compliant notice letter with regard to the inferred TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA-compliant notice letter with regard to the inferred claim for a TDIU.

2.  Ask the same VA examiner who prepared the August 2017 VA examination (PTSD) to clarify whether the Veteran has primary hypersomnia or hypersomnolence as a diagnosed disorder separate from his service-connected PTSD, or whether the hypersomnolence is merely a symptom of the Veteran's recently service-connected PTSD.  If the examiner finds these are two distinct disabilities, please ask the VA examiner to clarify which symptoms are attributable to each diagnosis, particularly with regard to the Veteran's reported daytime fatigue and falling asleep in the daytime.  

Please direct the VA examiner's attention to the November 2010 and November 2016 VA examination reports.

Any opinion must be accompanied by a complete rationale.  

If the same VA examiner who provided the August 2017 VA examination report is not available, request an opinion from another qualified examiner.  If the examiner determines that another examination is necessary to provide the requested opinion, one should be scheduled.

3.  Schedule a new VA examination to address the current severity of the Veteran's service-connected left and right knee disabilities.  The claims folder should be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must comply with the requirements of 38 C.F.R. § 4.59 involving measurements of passive and active range of motion - in both weight bearing and non-weight bearing.  The examiner must explain why any of these clinical tests are not appropriate or could not be performed.  A complete rationale for any opinions expressed should be provided.

The examiner should be asked to note whether there is any weakened movement, excess fatigability, incoordination, or pain on use.  If so, the examiner should note whether there are any additional degrees of loss of motion as a result (if it is not feasible to quantify, please explain).

If flare-ups are noted, the examiner should note whether pain during flare-ups additionally limits functional ability.  The examiner should note whether there are any additional degrees of loss of motion due to pain during flare-ups (if it is not feasible to quantify, please explain).

The examiner should also address the effect of the Veteran's left and right knee disabilities on his activities of daily living and occupational functioning.

4.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the 
matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


